NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JONATHAN M. SPEARS,                         )
                                            )
             Appellant,                     )
v.                                          )      Case No. 2D19-160
                                            )
AMI D. SPEARS o/b/o/ P.S.,                  )
                                            )
             Appellee.                      )
                                            )

Opinion filed November 6, 2019.

Appeal from the Circuit Court for Polk
County; James A. Yancey, Judge.

Jean Marie Henne, Jean M. Henne, P.A., of
Winter Haven, for Appellant.

Nicholas C. Mohr, of Law Office of Lobb &
Mohr, Bartow, for Appellee.


PER CURIAM.

             Affirmed.



KELLY, VILLANTI, and LUCAS, JJ., Concur.